The plaintiff's intestate was killed by the impact of an automobile driven by the defendant in an easterly direction between Charlotte and Albemarle on Highway 27 near its intersection with Highway 151 in Cabarrus County. Garman's Filling Station is situated west of the intersection and on the right-hand side of Highway 27 as one goes in the direction of Albemarle. The lights from the station shone out into the highway and across the intersection. The intestate was standing near the station on the edge of Highway 27 awaiting the arrival of a bus from Raleigh on which he intended to return to Charlotte. As the bus approached he waived his handkerchief as a signal for the driver to stop. There was evidence tending to show that he "got on the highway about two feet"; that while waving his handkerchief he was looking in the direction of the bus; that he did not look toward the west or in the direction from which the defendant's car was coming, and that *Page 855 
he had almost come to a stop when the defendant's car struck him and inflicted injuries causing his death.
There was evidence of the defendant's negligence and of the contributory negligence of the intestate, and the verdict established the negligence both of the defendant and of the intestate. The exceptions are addressed principally to alleged error relating to contributory negligence.
After due consideration of the oral argument and of the exhaustive briefs filed in behalf of the parties we have discovered no error which calls for interference with the verdict or the judgment.
No error.